UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB (Mark One) [x] QUARTERLY REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 [ ] TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD FROM TO Commission file number 0-22872 SYMBOLLON PHARMACEUTICALS, INC. (Exact name of small business issuer as specified in its charter) Delaware 36-3463683 (State of incorporation) (I.R.S. employer identification no.) 37 Loring Drive Framingham, Massachusetts 01702 (Address of principal executive offices) (Zip Code) (508) 620-7676 (Issuer’s telephone number, including area code) ……………. (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check marks whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No _X_ As of August 15, 2007, 12,585,254 shares of Class A Common Stock of the issuer were outstanding. Transitional Small Business Disclosure Format (check one):Yes
